Menu      Follow Us                                                                                                                    search




Official Publication of:                 (http://www.connectedplantconference.com/?utm_source=power&utm_medium=headerlogo)

                                                         (https://www.distributedenergyconference.com/)


 REGISTER NOW (/WEBINARS/MOBILE-WATER-TREATMENT/) to participate in this webinar: The role of mobile water treatment to offset
 emergency or scheduled plant shutdowns




Home (https://www.powermag.com) / Coal (https://www.powermag.com/category/coal/) /
“Who Moved My Btus?” The Pitfalls of Extended Coal Storage


“Who Moved My Btus?” The Pitfalls of Extended Coal Storage
12/01/2016 | Una Nowling, PE


                                                                                                                                           PRINT MODE : ON

       Save to myPOWER




Many coal power stations have recently been operating at historically low capacity factors or have even undergone extended economic shutdowns. This
can result in coal stockpiles that are exposed to the elements for much longer times than anticipated, resulting in a loss of usable coal energy by several
mechanisms. This article explores the severity of the problem and provides suggestions for preserving the energy that you paid for.


Death came for the boiler, black and shimmering in the afternoon heat. It was gathered in piles and dropped onto conveyors. It was fed to the
great beasts of the coal mills, which growled and complained as they struggled to grind it. The boiler tried its best to meet demand but was
starved for energy even as its insides were increasingly coated with atherosclerotic slag. A mill tripped and the boiler faltered. Then it gasped its
last breath as the induced draft fan tripped.


The boiler was dead.


The postmortem was somber, but free of accusations and recriminations. Everyone knew the cause: Due to unprecedented rail line disruptions,
the plant had been forced to reclaim coal from a section of its stockpile that had sat relatively undisturbed for more than two years. Just as we all
reach for the milk carton with the longest expiry date at the grocery store, plant personnel had always taken the freshest coal for filling the coal
silos. Although operations knew to expect some problems from the coal, no one was prepared for exactly how much the coal had degraded from
its original delivered quality. A week later, at the postmortem, the lab results delivered a stunning message: Nearly 25% of the original heat
content of the coal had vanished.


Several of the power stations I work with have faced similar challenges. Fierce competition from cheap natural gas, milder summers and winters,
and environmental regulations have reduced coal burn rates at many sites, leading to greatly extended storage durations and a greater loss of
total coal stockpile energy. This in turn has exacerbated operations and maintenance challenges at these power stations, potentially reducing the
capacity factor even further, while increasing the total fuel-related cost of generation.


What Happened to My Coal?
                                                                    EXHIBIT 6
Coal begins to lose energy almost the minute it’s mined, through a variety of means.

              18-05100-amk           Doc 7-7        FILED 01/28/19              ENTERED 01/28/19 14:18:18                     Page 1 of 16
Upon exposure to the atmosphere, a slow oxidation process begins, essentially burning away heat content. Once the coal is handled—through
loading, shipping, unloading, stockpiling, and reclaiming—it will lose energy from dust and fines at each step of the process. In addition,
moisture is typically gained during shipping and storage, which results in a variety of negative impacts at the power station. While the coal lies in
storage, the oxidation process will continue, accelerated by exposure to the elements, potentially leading to spontaneous combustion.


Although most coal power station personnel understand that these three mechanisms—loss of energy through oxidation, dust and fines, and
added moisture—will affect their coal stockpiles, the magnitude of the degradation is often unknown. This article explores the root causes of
each of these energy loss pathways, how they affect a power station, the magnitude of the degradation that can occur, and methods for reducing
both coal mass and coal quality losses.


Dust in the Wind

Anyone who has worked in the coal industry knows that coal is a friable material, and each time it is handled there is potential for generating
fines and dust. In some cases, a coal terminal, preparation plant, or power station can accumulate coal dust in piles deep enough to wade
through. One coal preparation plant I visited maintained an on-site waste stockpile of more than 1 million tons of coal fines, piled in a giant berm
and slowly smoldering from spontaneous combustion in the desert heat. Although it is a clear nuisance and safety hazard, we sometimes fail to
consider the magnitude of the coal dust problem (Figure 1).




                                                                                                                 (https://www.powermag.com/wp-




content/uploads/2016/12/pwr_120116_coalpiles_fig1.jpg)

1. What would your mother say? This dusty disaster could have been avoided by simply lowering the stacking tube to a proper height. Not only did this create an on-
site safety hazard, but it also didn’t show proper stewardship toward neighboring farms. Courtesy: Una Nowling




Significant amounts of coal can be lost via dusting during transport to the power station. A study along a 500-mile section of rail for the Norfolk
Southern line found average losses ranging from 0.4 ton to 0.5 ton per car. When binding agents were sprayed onto the cars before delivery,
these losses were reduced by 45%. Another study found that, under windy conditions, rail transport in uncovered cars can result in 1 to 2 tons of
lost coal per car per trip. For bottom-dump rail cars, about 400 tons per year were lost through the gaps in the bottom doors. Dust losses during
unloading of bottom-dump rail cars in Australia was measured at 0.0027% of the total annual coal received by power stations. For a 1 million ton
per year site, that equates to 27 tons per year. In India, the Central Electricity Regulatory Commission employs a default assumption of coal
losses from transportation and stockpiling of 0.2% for mine-mouth plants and 0.8% for other power stations. Actual power station data from
India, however, reveals that annual transport and stockpile losses range from 1.8% to 6.6%.


There are many techniques for reducing coal dust losses. Coal should be received in as large a size as practical, thus reducing the surface area to
volume ratio of coal in the stockpile. This may require operation of a coal yard crusher upon reclaim in order to provide properly sized coal to the
plant.
             18-05100-amk               Doc 7-7         FILED 01/28/19               ENTERED 01/28/19 14:18:18                       Page 2 of 16
Although bulldozers are necessary for proper compaction and handling operations, coal dust emissions from these operations can be significant.
One study found that operating a bulldozer 12 hours a day for five days a week results in an annual loss of more than 32 tons of coal.


New coal plant designs should utilize longer conveyors and fewer transfer points to minimize coal losses during stockout and reclaim. One site
designed its conveyors to incorporate a short horizontal section at the end of each run, minimizing the drop of coal onto the next transfer
conveyor and greatly reducing coal dust and spillage. Skirting systems and vacuum dust collectors can also help recover lost coal.


One common method of reducing coal dust losses is wetting the coal, with plain water, chemical systems, or foam. However, adding moisture to
coal can lead to the triple problems of clumping, self-heating (pyrophoricity), and heat content reduction. Spray water systems tend to add about
2% to 4% surface moisture to coal, whereas chemical spray systems add about 0.2% to 1.0% surface moisture, depending upon the chemical
formulation. Foam systems typically add less than 0.2% moisture.


Water Retention Problems

Coal can gain water content at many points throughout the utilization process: during transport to the power station, while sitting at coal
terminals, during cleaning processes, and while sitting in the stockpile. Even though all coal contains at least some moisture, minimizing
moisture content is important for improving plant operations.


Every pound of water that enters your boiler will soak up more than 900 Btu in latent heat of vaporization, which for most boilers will never be
efficiently recovered. Excess coal moisture can lead to handling problems and can greatly limit coal mills and other preparation systems.
Additional coal moisture even reduces the efficiency of plant emissions control systems, by increasing both the coal burn rate and the flue gas
mass flow rate.


Estimates of moisture gain during ocean or barge shipping vary greatly, with common assumptions being 1% to 2%. One Indian power station I
worked with reported a consistent moisture content increase of 2% to 3% for Indonesian coal delivered, although the station was unable to
differentiate between moisture gained while on the ocean and moisture gained while sitting at a coal terminal.


Even rail deliveries can gain moisture. One study conducted by Dynegy, which measured the quality of 24 train shipments of Powder River Basin
(PRB) coal at the loadout in Wyoming and upon delivery at the power station, found on average there was a 100 Btu/lb loss of heat content and a
moisture content increase of 0.75%.


Methods to reduce coal moisture gain are limited. Covered transport is a good first step (and it also reduces coal fines losses), but it can increase
transportation costs. Reducing the time from the mine to stockpile is imperative for reducing moisture gain, so avoid having your coal spend
long layovers at coal terminals. Covered storage at the power station is ideal, but it often incurs a very high capital cost and thus is uncommon.
Opinions are divided over whether coal pile compaction helps prevent moisture gain, with most believing compacted piles are best overall.


Avoiding Unwanted Coal Combustion

Since the 1800s it has been known that coal can self-heat and spontaneously combust. Such a spontaneous fire is strongly suspected to have
been the root cause of the sinking of the USS Maine in 1898, which helped to trigger the Spanish-American War. The source of self-heating is
oxidation of the light hydrocarbons in the coal, a process that is exacerbated by both intrinsic and extrinsic factors:




■ Coal volatile matter content is strongly associated with self-heating, due to its indication of there being a greater amount of light hydrocarbons
that can be liberated during handling and weathering. Coal oxygen content is also associated with increased self-heating potential, and it’s no
coincidence that lower-rank coals, typically having higher volatile matter and oxygen content, are much more likely to suffer spontaneous
combustion.


■ Coal pyrites (FeS2) can accelerate the oxidation process by two methods: They can act as a catalyst for the oxidation reaction of the coal, and
when exposed to moist air, the pyrite itself can oxidize, providing additional heat to the coal pile (Figure 2).


■ Particle size of the coal has a strong influence, as smaller particles have a larger surface area per volume ratio and, thus, are more exposed to
atmospheric oxygen.

            18-05100-amk            Doc 7-7        FILED 01/28/19            ENTERED 01/28/19 14:18:18                    Page 3 of 16
■ Moisture can greatly influence coal self-heating under certain circumstances. Stockpiled coal typically has a surface moisture content that
reaches equilibrium with the ambient humidity. When dry air flows over the coal, its surface moisture undergoes desorption, cooling the coal
surface. But when moist air (or liquid water) flows over coal that has undergone desorption, the opposite effect occurs, called adsorption. This is
an exothermic process that can add up to 45 Btu/lb for subbituminous coals. Although this doesn’t sound like much, in a large coal stockpile with
tens of thousands of tons of coal, it can liberate a significant amount of heat, increasing the self-heating and oxidation of the coal.


■ Heat will increase the rate of coal stockpile oxidation, with the risk of spontaneous combustion greatly increasing in summer months and
during days of full sun. Some suppliers of low-rank coal recommend cooling the pile with water sprays, provided that the pile is relatively fresh
and has not already undergone desorption.


■ Exposure to atmospheric oxygen is one of the most critical factors controlling the oxidation of coal. Coal piles should be compacted regularly to
reduce the amount of air trapped within them and to lessen air infiltration into the pile. Coal piles should also be maintained at a low profile to
minimize the potential for a “chimney effect” occurring within the pile, concentrating heat and leading to spontaneous combustion.
Recommendations for maximum coal pile heights vary greatly, with most recommending that stockpiles be no more than 24 to 40 feet high.


■ Wind exposure should be kept to a minimum, with covered storage being preferred. Covered storage should utilize heat and combustion
sensors, as well as fire and dust suppression systems, to allow plant staff to prevent fires and explosions.




                                                                                                                (https://www.powermag.com/wp-




content/uploads/2016/12/pwr_120116_coalpiles_fig2.jpg)

2. That’s one small step for a man. A heavy concentration of pyrites (in yellow) in a coal refuse pile triggered spontaneous combustion, coating the pile with lunar-
white coal ash. Other portions of the pile underwent significant self-heating, but without reaching combustion. Courtesy: Una Nowling




Pile rotation should be carefully tracked and managed to prevent self-heating coal from sitting for lengthy periods of time. This will have the
coincident benefits of reducing moisture uptake (Figure 3) and excessive dusting from weathering decomposition.




             18-05100-amk               Doc 7-7          FILED 01/28/19               ENTERED 01/28/19 14:18:18                          Page 4 of 16
                                                                                                                  (https://www.powermag.com/wp-




content/uploads/2016/12/pwr_120116_coalpiles_fig3.jpg)

3. It’s not the road to Middle Earth; it’s the result of a coal pile fire. A fire started when an elderly coal pile was exposed to the rain during reclaim, causing
significant heat buildup during wetting. Although no one was injured, the plant underwent an unplanned outage and the haze was visible more than 10 miles away.
Courtesy: Una Nowling




Managing Coal Piles for Minimal Losses

Coal heat content losses can vary tremendously across different sites and types of coal. A study in the United Kingdom found that, with proper
stockpile management, high-rank bituminous coal lost only 0.65% of its heat content over several years. Another study found a low-rank
subbituminous coal can lose 1.5% of its heat content just between the mine and the power station. A study of low-rank coal in Brazil found
stockpile heat content losses of 5.6% over just 10 months.


One study I was involved in examined the effect of oxidation losses to a 20,000-ton pile of high-volatile PRB coal that had sat for 29 months. The
plant was astonished to discover that not only had the heat content decreased from its original 8,800 Btu/lb to an average of 7,800 Btu/lb, but the
moisture content of the pile was actually less than the original delivered moisture content (25%, versus 27%). What was immediately apparent
from the coal proximate and ultimate analyses was that the volatile matter and hydrogen content had decreased disproportionately, and the
fixed carbon, elemental carbon, and oxygen content all increased disproportionately—clearly indicating oxidation losses.


A Spanish study at an Endesa power station examined different methods of preventing heat content losses from oxidation in five different coal
stockpiles, using a coal that was notorious for undergoing dangerous self-heating. The control pile was a truncated pyramid with 45° sloped
sides and no special protection. The second pile was compacted twice a week for the first 80 days, then once a week for the next 110 days. The
third pile was made into a lower-profile pyramid with 25° slopes. The fourth pile used a wind screen of pine boards. The fifth pile was sealed with
a slurry of fly ash and water, with 16.1 tons of fly ash spread over 2,045 tons of coal. The results of this study were astounding:




■ The control pile underwent powerful oxidation in its first 100 days, and its average internal temperature rose to more than 290F within 80 days.
Thermocouples inserted into the pile detected hot spots of nearly 950F! After 270 days, this pile lost both 12.5% of its mass and 7.6% of its heat
content.


■ The compacted pile also underwent a temperature rise, but much more slowly, and the temperature did not equal that of the control pile until
after more than 210 days. After 270 days, this pile lost 7.1% of its weight and 4% of its heat content.

             18-05100-amk                Doc 7-7          FILED 01/28/19                ENTERED 01/28/19 14:18:18                           Page 5 of 16
■ The low-angle sloped pile underwent an even slower temperature rise and only reached an average internal temperature of 220F in about 210
days. After 270 days, this pile lost 4.8% of its mass and 14.2% of its heat content.


■ The pile protected by a wind barrier performed even better, with its average internal temperature never exceeding 130F. During testing, the
wind screen failed in a storm, and the pile temperature immediately began to rise, then decreased again after the screen was repaired. After a
slightly shorter period of 250 days, this pile lost less than 1% of its mass and 4.8% of its heat content.


■ The pile protected by the ash slurry coating performed the best, experiencing the slowest temperature rise by far and an average internal
temperature measured at less than 106F. The maximum internal temperature of the slurry-coated pile was only 191F. After 190 days this pile lost
1.6% of its mass but only 0.6% of its heat content.


When measuring the effectiveness of the different methods of pile protection, it was found that using the wind barrier was the most expensive
method, due to the capital cost of constructing and repairing the barrier. Though the low-slope pile was very cheap to employ, it still lost a
significant amount of its heat content, and required additional area in the coal yard. The operating costs of regular compaction and protection by
a fly ash slurry were both comparable and in the middle of the pack, with the fly ash slurry barrier providing the best results overall.


Several studies have found that coal pile orientation can also be a significant factor in oxidation loss. Generally speaking, portions of the pile that
receive the greatest sun and wind exposure undergo significantly greater oxidation rates than average. In cases where a power station may have
more than one on-site coal stockpile, placing the less-reactive coal pile on the sunward or windward side of storage could help reduce the chance
of spontaneous combustion.


Some studies have found that mixing a more-reactive coal with a less-reactive coal in a stockpile can reduce the chance of spontaneous
combustion, provided that the two coals have a similar particle size distribution in the pile. Many researchers recommend routine monitoring of
temperature throughout the coal pile, although this can be difficult to manage at some sites without a committed effort. Regular coal sampling
and analysis of the heat content, proximate analysis, and ultimate analysis is useful for revealing changes in the oxidation rate of the coal and
can also assist coal yard management in ensuring that no portion of the stockpile sits for an excessive period of time.


The Future of Coal Storage

If coal power stations are going to be increasingly subject to the whim of competing energy prices, economic uncertainty, and environmental
restrictions, the future of coal storage may be a move toward much smaller stockpiles. When I started my career, it was common for power
stations to manage 60- to 90-day piles, with some sites managing 120-day or larger piles. Over the last five years, I’ve witnessed a shrinking of
coal stockpile sizes, with some sites moving toward 30-day or even 20-day piles. However, critical baseload power stations are likely to continue
keeping significant coal stockpiles on-site, which means that a proper understanding of the causes and remedies for coal stockpile loss will be
important for years to come. ■


—Una Nowling, PE (nowlinguc@bv.com) is an adjunct professor of mechanical engineering at the University of Missouri-Kansas City.




                                                                                                                                                      PRINT MODE : ON




  myPOWER                                                                                                                                                            
                                                                                          my dashboard (https://engage.powermag.com/content/home?
                                                                                                                                         mypower)
  COAL                                                                               COAL

  PG&E Stock Rises After Agency Says No Role in 2017 Fire                            PG&E: Judge’s Proposal Could Cost Utility $150 Billion
  (https://www.powermag.com/pge-stock-rises-after-                                   (https://www.powermag.com/pge-judges-proposal-
  agency-says-no-role-in-2017-fire/?mypower)                                         could-cost-utility-150-billion/?mypower)
  Shares of beleaguered California utility Pacific Gas & Electric (PG&E) soared on   Pacific Gas & Electric (PG&E) on Jan. 23 said a federal judge’s proposal that
  Jan. 24 after…                                                                     the…

  Read More  (https://www.powermag.com/pge-stock-rises-after-                       Read More  (https://www.powermag.com/pge-judges-proposal-could-
  agency-says-no-role-in-2017-fire/?mypower)                                         cost-utility-150-billion/?mypower)

             18-05100-amk               Doc 7-7          FILED 01/28/19              ENTERED 01/28/19 14:18:18                         Page 6 of 16
  COAL
                                                                                         MPW's Automated Bundle Blaster
  China Leads Investment in Coal Projects—and Also
                                                                                         (http://www.powermag.com/partner-
  Renewables (https://www.powermag.com/china-leads-                                      content/mpws-automated-bundle-blaster/?
  investment-in-coal-projects-and-also-renewables/?                                      mypower)
  mypower)
                                                                                           Learn More (http://www.powermag.com/partner-
  China continues to finance new coal plants in more than two dozen countries,
  even as…                                                                               content/mpws-automated-bundle-blaster/?mypower)

  Read More  (https://www.powermag.com/china-leads-investment-in-
  coal-projects-and-also-renewables/?mypower)




2 Comments          Powermag                                                                                                                
                                                                                                                                            1   Login

 Recommend            t Tweet     f Share                                                                                                 Sort by Best



           Join the discussion…

         LOG IN WITH
                                     OR SIGN UP WITH DISQUS ?


                                       Name



         Mohammed Akram • 2 years ago
         Hi sir I need flyesh West powder
         △ ▽ • Reply • Share ›

         Bill Pin • 2 years ago
         A very good read, thank you.
         △ ▽ • Reply • Share ›


✉ Subscribe d Add Disqus to your siteAdd DisqusAdd      🔒 Disqus' Privacy PolicyPrivacy PolicyPrivacy




                                              More Jobs         JOB FEED
                                              (http://jobs.powermag.com/jobseeker/search/results/)

                                                            Generation Specialist (Terry Bundy
                                                            Generating Station) - Lincoln Electric
                                                            System - Lincoln, NE
                                                            (https://jobs.powermag.com/job/generation-
                                                            specialist-terry-bundy-generating-
                                                            station/46369067/2669/)


                                                            WESTERN REGIONAL SALES &
                                                            APPLICATIONS MANAGER - Beckwith
                                                            Electric - Largo, FL
                                                            (https://jobs.powermag.com/job/western-
            18-05100-amk              Doc 7-7         FILED 01/28/19                ENTERED 01/28/19 14:18:18               Page 7 of 16
                           regional-sales-applications-
                           manager/46409699/2669/)


                           Power Systems Planning Engineer
                           (Electrical Discipline Required) - Great
                           River Entergy - Maple Grove, MN
                           (https://jobs.powermag.com/job/power-
                           systems-planning-engineer-electrical-
                           discipline-required/46340074/2669/)




                            Search Jobs

                           Post a Job
                           (http://jobs.powermag.com/c/profile/index.cfm?
                           site_id=2669&referrer=2669)
                              Post a Resume
                              (http://jobs.powermag.com/r/jobs/post/post.cfm?
                              site_id=2669)




                          Most Read ()      Most Commented ()



                          Most Shared ()



                           Most Read
                               Debate Continues: Can New Technology
                               Save Nuclear Power?
                               (https://www.powermag.com/debate-
                               continues-can-new-technology-save-
                               nuclear-power/)
                               ‘Technically Sophisticated’ Combined
                               Cycle Plant Comes Online
                               (https://www.powermag.com/technically-
                               sophisticated-combined-cycle-plant-
                               comes-online/)
                               GE Cutting Another 468 Jobs
                               (https://www.powermag.com/ge-cutting-
                               another-468-jobs/)
                               PG&E Says It Will File Chapter 11
                               Bankruptcy
                               (https://www.powermag.com/says-it-will-
                               file-chapter-11-bankruptcy/)
                               Blockchain Technology Will Transform the
                               Power Industry
                               (https://www.powermag.com/blockchain-
                               technology-will-transform-the-power-
                               industry/)



18-05100-amk   Doc 7-7   FILED 01/28/19             ENTERED 01/28/19 14:18:18   Page 8 of 16
                         TWITTER FEED


                          Tweets by @POWERmagazine
                             POWER magazine Retweeted

                                  Southern Nuclear
                                  @SouthernNuclear

                          What you're looking at is the inside of a nuclear
                          reactor loaded with hundreds of fuel rods! The
                          blue glow isn't a photo filter but is actually the
                          Cherenkov effect, caused when electrons travel
                          faster than the speed of light in water.




                                                                Jan 23, 2019


                                  POWER magazine
                                  @POWERmagazine
                          In recent years, the initial outlay associated with
                          utility-scale #wind, #solar, and battery storage

                           Embed                                 View on Twitter




                                                         workforc...
                              Using digital to build the workforc...




                                                 >
                              Innogy Consulting-
                             Using digital to build
                             the workforce of the
                                    future
                           (https://www.powerm
                           ag.com/videos/innogy
                           -using-digital-to-build-
                            the-workforce-of-the-
                                   future/)

                                            Partner Videos




18-05100-amk   Doc 7-7   FILED 01/28/19                ENTERED 01/28/19 14:18:18   Page 9 of 16
                                                   




                              Successful Generator Stator Rewinds
                            (https://www.powermag.com/videos/generato
                            stator-rewind/)




                                                   




                              Sulzer - The Service Partner to Keep
                              Your Operations Running
                            (https://www.powermag.com/videos/sulzer-
                            the-service-partner-to-keep-your-
                            operations-running/)
                            More from Sulzer  (/videos/?tag=sulzer)

                                     View All Videos » (/videos/)




                          VIDEOS & INFOGRAPHICS



                                    An Iconic Nuclear Plant Sh…
                                                            Sh…




                          AN ICONIC NUCLEAR PLANT SHUTS DOWN

                          The Oyster Creek Nuclear Generating Station in
                          New Jersey, the oldest operating nuclear plant in
                          the U.S., was shut down on September 17, 2018.

                          For more, see “Oldest U.S. Nuclear Plant
                          Shuts Down
                          (https://www.powermag.com/oldest-u-s-
                          nuclear-plant-shuts-down/)."




18-05100-amk   Doc 7-7   FILED 01/28/19            ENTERED 01/28/19 14:18:18   Page 10 of 16
                          Visit our video archive (/power-video-
                          archive/)


                          INDUSTRY NEWS


                           INDUSTRY PRESS



                            (https://www.powermag.com/press-
                            releases/bw-announces-turnover-of-u-k-
                            renewable-energy-project-featuring-
                            advanced-waste-combustion-
                            technology/)




                            (https://www.powermag.com/press-
                            releases/siemens-secures-order-for-hl-
                            class-gas-turbine-in-the-u-s/)




18-05100-amk   Doc 7-7   FILED 01/28/19           ENTERED 01/28/19 14:18:18   Page 11 of 16
                           (https://www.powermag.com/press-
                           releases/siemens-gamesa-awarded-
                           order-for-128-mw-for-a-voltalia-wind-
                           project-in-rio-grande-do-norte-brazil/)




18-05100-amk   Doc 7-7   FILED 01/28/19          ENTERED 01/28/19 14:18:18   Page 12 of 16
                           (https://www.powermag.com/press-
                           releases/department-of-energy-
                           announces-38-million-for-improving-
                           existing-coal-fired-power-plants/)




18-05100-amk   Doc 7-7   FILED 01/28/19         ENTERED 01/28/19 14:18:18   Page 13 of 16
                           (https://www.powermag.com/press-
                           releases/alliance-sensors-group-and-digi-
                           key-electronics-have-partnered-to-
                           distribute-asgs-lvit-linear-position-
                           sensors/)




18-05100-amk   Doc 7-7   FILED 01/28/19           ENTERED 01/28/19 14:18:18   Page 14 of 16
                                          FROM THE WIRE



                                              CNL & Federal Partners Cut Ribbon on New
                                              Radiation Portal Monitor Facility
                                              (https://www.powermag.com/from-the-
                                              wire/?rkey=20190122C7810&filter=15633)
                                              FPL announces groundbreaking '30-by-30'
                                              plan to install more than 30 million solar
                                              panels by 2030, make Florida a world leader
                                              in solar energy
                                              (https://www.powermag.com/from-the-
                                              wire/?rkey=20190116FL25644&filter=15633)
                                              Entergy Completes Sale of Vermont Yankee
                                              to NorthStar
                                              (https://www.powermag.com/from-the-
                                              wire/?rkey=20190111DA21015&filter=15633)
                                              ValvTechnologies' Nuclear Industry Director
                                              Bill Henwood to Present at Fluid Leak
                                              Management Users Group Event
                                              (https://www.powermag.com/from-the-
                                              wire/?rkey=20190110UN20833&filter=15633)
                                              X-energy Support of ACO HALEU Production
                                              (https://www.powermag.com/from-the-
                                              wire/?rkey=20190108PH18373&filter=15633)

                                          More news (https://www.powermag.com/from-
                                          the-wire/?start=1&filter=15633)

                                          UPCOMING EVENTS


                                              3rd Annual Connected Plant Conference,
                                              02/19 - 02/21
                                              (http://connectedplantconference.com)
                                              ELECTRIC POWER, PRESENTED BY POWER
                                              MAGAZINE – 21st ANNUAL, 04/23 - 04/26
                                              (http://www.electricpowerexpo.com)
                                              ARC's 17th India Forum: Driving Digital
                                              Transformation in Industry and Cities, 07/04
                                              - 07/05
                                              (https://www.arcweb.com/events/arc-
                                              industry-forum-india)




Follow Us:                            About (https://www.powermag.com/about-us)            Contact (https://www.powermag.com/contact-us)
                                        Subscribe (https://www.powermag.com/subscribe-to-power-print-e-newsletters-and-job-alerts/)
                                         Advertise (https://www.powermag.com/mediakit/)

             18-05100-amk   Doc 7-7     FILED 01/28/19             ENTERED 01/28/19 14:18:18                     Page 15 of 16
Contribute (https://cdn.powermag.com/wp-content/uploads/2014/05/1_ContributorGuidelines_2014.pdf?_ga=1.248967175.1450376133.1440038585)
                                                                   More  ()

                                               © 2019 Access Intelligence, LLC – All Rights Reserved




      18-05100-amk           Doc 7-7      FILED 01/28/19                 ENTERED 01/28/19 14:18:18           Page 16 of 16
